

EXHIBIT 10.17
Sears Holdings Corporation
2013 Stock Plan

RESTRICTED STOCK
AWARD AGREEMENT:
TERMS AND CONDITIONS -

--------------------------------------------------------------------------------

This document, the Restricted Stock Award Agreement (the “Stock Agreement”),
sets out the Terms and Conditions of a Restricted Stock Share Award (also
referred to as RSS Awards) granted under the Sears Holdings Corporation 2013
Stock Plan (the “Plan”). Under the terms of the Plan, RSS Awards can be issued
to Eligible Individuals (as such term is defined under the Plan). An Eligible
Individual who is granted an RSS Award is a “Grantee”. The details of a
Grantee’s RSS Award shall be set forth in the grant details page for the Grantee
on the electronic website of the third party recordkeeper for the Plan (“Grant
Details”).
§ 1. VESTING. The number of shares of Restricted Stock Share (or RSS) shall vest
on the corresponding date(s) set forth in the vesting schedule included in the
Grant Details (each, a “Vesting Date”), subject to § 2 and provided that on each
Vesting Date, the Grantee is an active employee of the Sears Holdings
Corporation (the “Company”) or a Subsidiary (as defined in the Plan) and has
been in the continuous employment of the Company or a Subsidiary from the grant
date through such Vesting Date (without consideration of any severance-related
salary continuation period, if applicable).
§ 2. FORFEITURE. All unvested shares of Restricted Stock shall be automatically
cancelled and forfeited upon Grantee’s termination of employment with the
Company and its Subsidiaries prior to vesting. For purposes of clarity, if
Grantee is entitled to and receives severance-related salary continuation prior
to vesting, any unvested shares of Restricted Stock shall be automatically
cancelled and forfeited upon the effective date of the salary continuation
period.
§ 3. GRANTEE’S RIGHTS DURING RESTRICTED PERIOD.
(a)    Except as otherwise provided in the Plan or this Stock Agreement, during
any period when the shares of Restricted Stock are forfeitable, the Grantee may
exercise all the rights of a shareholder with respect to the shares of
Restricted Stock, including the right to vote such shares and to receive any
ordinary cash dividends (free of vesting requirements). The Grantee’s rights to
a dividend other than an ordinary cash dividend shall be subject to the terms of
the Plan. The Grantee will not be entitled to voting or dividend rights with
respect to record dates occurring before the grant date, nor with respect to
record dates occurring on or after the date, if any, on which the Grantee
forfeits the shares of Restricted Stock.
(b)    No rights granted under the Plan or this Stock Agreement and no shares
issued pursuant to a Restricted Stock Award shall be transferable by the Grantee
other than by will or by the laws of descent and distribution prior to the time
the Grantee’s interest in such shares has become fully vested. The
transferability of the shares shall also be limited by any legend restricting
transferability on any certificates representing such shares.
(c)    No physical certificates evidencing the shares of Restricted Stock will
be issued to the Grantee. Instead, the shares of Restricted Stock will be
evidenced by certificates held by or on behalf of the Company, in book-entry
form, or otherwise, as determined by the Company.
§ 4. DELIVERY OF VESTED SHARES.

1



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TERMS AND CONDITIONS
RESTRICTED STOCK
AWARD AGREEMENT

--------------------------------------------------------------------------------


(a)    Shares of Restricted Stock that have vested in accordance with § 1 shall
be delivered (via certificate or such other method as the Compensation Committee
(“Committee”) of the Company’s Board of Directors determines) to the Grantee as
soon as practicable after vesting occurs.
(b)    By accepting shares of Restricted Stock, the Grantee agrees not to sell
shares at a time when applicable laws or the Company’s rules prohibit a sale.
This restriction will apply as long as the Grantee is an employee, consultant or
director of the Company or a Subsidiary.
(c)    To the extent that Grantee does not vest in any shares of Restricted
Stock, all interest in such shares shall be forfeited. The Grantee has no right
or interest in any share of Restricted Stock that is forfeited.
(d)    The Company shall have the right to refuse to issue or transfer any
shares under this Stock Agreement if the Company acting in its absolute
discretion determines that the issuance or transfer of such Stock might violate
any applicable law or regulation.
§ 5. WITHHOLDING. The Grantee must pay to the Company any applicable federal,
state or local withholding tax related to the Restricted Stock when due under
applicable law. The Committee (or its authorized delegate) shall also have the
right, but not the obligation, to reduce the number of shares of Stock delivered
to the Grantee to satisfy the minimum applicable tax withholding requirements.
§ 6. NO EMPLOYMENT RIGHTS. Nothing in the Plan or this Stock Agreement or any
related material shall give the Grantee the right to continue in the employment
of the Company or any Subsidiary or adversely affect the right of the Company or
any Subsidiary to terminate the Grantee’s employment with or without cause at
any time.

2



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TERMS AND CONDITIONS
RESTRICTED STOCK
AWARD AGREEMENT

--------------------------------------------------------------------------------


§ 7. MISCELLANEOUS.
(a)    This Stock Agreement shall be subject to all of the provisions,
definitions, terms and conditions set forth in the Plan and any interpretations,
rules and regulations promulgated by the Committee from time to time, all of
which are incorporated by reference in this Stock Agreement. In the event of any
difference between the provisions of this Stock Agreement and the terms of the
Plan, the terms of the Plan will control.
(b)    The Plan and this Stock Agreement shall be governed by the laws of the
State of Illinois (without regard to its choice-of-law provisions).
(c)    Any written notices provided for in this Stock Agreement that are sent by
U.S. mail shall be deemed received three (3) business days after mailing, but
not later than the date of actual receipt. Written notices may also be sent by
electronic mail to Grantee’s Company-issued electronic mail address (or with
Grantee’s advance consent to another electronic mail address provided by
Grantee). Notices shall be directed, if to Grantee, at Grantee’s U.S. mail
address or Company-issued electronic mail address (which notice may include an
electronic link to the website of the third party recordkeeper that maintains
the Grant Details), as indicated by the Company’s records and, if to the
Company, at the Company’s principal executive office.
(d)    If one or more of the provisions of this Stock Agreement shall be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provisions shall be
deemed null and void; however, to the extent permissible by law, any provisions
which could be deemed null and void shall first be construed, interpreted or
revised retroactively to permit this Stock Agreement to be construed so as to
foster the intent of this Stock Agreement and the Plan.
(e)    This Stock Agreement (which incorporates the terms and conditions of the
Plan) constitutes the entire agreement of the parties with respect to the
subject matter hereof. This Stock Agreement supersedes all prior discussions,
negotiations, understandings, commitments and agreements with respect to such
matters.
(f)    The Committee may from time to time amend the terms of this Stock
Agreement to the extent permitted under the terms of the Plan, and the shares of
Restricted Stock are subject to adjustment in the event of a corporate
transaction involving the Company as provided in the Plan.
(g)    The prospectus delivered to Grantee in connection with this Stock
Agreement contains additional information concerning the Plan, including
additional tax information.
(h)    Upon the grant of a Restricted Stock Award, Grantee is deemed to have
accepted the award and thereby agrees and acknowledges that at all times, and
notwithstanding any vesting or forfeiture of the Restricted Stock, Grantee will
hold in strict confidence and will not disclose the terms of this award to any
third party, except to Grantee’s spouse, financial advisor or legal counsel or
as otherwise required by law. In the event Grantee discloses such information to
Grantee’s spouse, financial advisor or legal counsel, such individual(s) shall
also be bound by the confidentiality obligations set forth herein.





3

